Citation Nr: 0509433	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-34 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus, to 
include the question of whether a timely substantive appeal 
as to that issue has been received.  

2.  Entitlement to an initial, compensable evaluation for 
bilateral hearing loss.  

3.  Entitlement to an initial, compensable evaluation for 
residual scar of the right hand.  

4.  Entitlement to a rating in excess of 20 percent for 
healed fractures with deformity of the middle phalanx of the 
second digit of the right hand and distal interphalangeal 
joint of the third digit of the right hand, with loss of 
flexion of the proximal interphalangeal joint.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
December 1945.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a February 2003 rating decision 
in which the RO denied a rating greater than 20 percent for 
healed fractures with deformity of the middle phalanx of the 
second digit of the right hand and distal interphalangeal 
joint of the third digit of the right hand, with loss of 
flexion of the proximal interphalangeal joint (healed 
fractures of the second and third digits of the right hand); 
and also denied the veteran's claims for service connection 
for bilateral hearing loss and for tinnitus.  In February 
2003, the RO also granted service-connection and assigned an 
initial noncompensable rating for residual scar of the right 
hand as secondary to healed fractures of the second and third 
digits of the right hand, effective May 29, 2002.  The 
veteran filed a notice of disagreement (NOD) in June 2003, 
and the RO issued a statement of the case (SOC) in September 
2003.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in November 2003 on 
the issues of a rating greater than 20 percent for healed 
fractures of the second and third digits of the right hand, 
an initial compensable rating for residual scar of the right 
hand, and service connection for bilateral hearing loss.  

In a February 2004 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
bilateral hearing loss, effective May 29, 2002.  Given the 
full grant of benefit sought on appeal on this issue, the 
claim for service connection for bilateral hearing loss is no 
longer in appellate status.  

In a December 2004 Statement of Accredited Representative in 
Appealed Case, the veteran's representative disagreed with 
the initial noncompensable rating assigned for service-
connected bilateral hearing loss.  As explained in the 
remand, below, an SOC pertaining to this claim has yet to be 
issued.  The veteran's representative also  listed the claim 
for service connection for tinnitus as an issue on appeal.  

In February 2005, a Deputy Vice-Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2004).  

Because the veteran has disagreed with the initial ratings 
assigned following the grant of service connection for 
residual scar of the right hand as well as for bilateral 
hearing loss, the Board has characterized those issues in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  

For the reasons expressed below, the claims for which an 
appeal has been perfected are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  The 
remand also addresses the matter of service connection for 
tinnitus, to include the question of whether a timely 
substantive appeal as to that issue has been received; as 
well as an initial compensable evaluation for bilateral 
hearing loss (for which the veteran has filed the first of 
two actions needed to perfect an appeal as to that issue).  
VA will notify the veteran when further action, on his part, 
is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on each of the claims on appeal is 
warranted, even though such action will, regrettably, further 
delay a final decision on the claims.  

Initially, the Board notes that, in February 2005, following 
certification of the veteran's appeal to the Board, the 
veteran submitted to the RO a statement from Paul Feldan, 
M.D., dated in February 2005.  The statement noted 
symptomatology associated with the veteran's service-
connected healed fractures of the second and third digits of 
the right hand; hence, it is pertinent to this claim on 
appeal.  Thereafter, the RO forwarded Dr. Feldan's statement 
to the Board, where it was received in March 2005.  In this 
case, the statement from Dr. Feldan does not include any 
notice from the veteran or his representative waiving initial 
RO consideration of Dr. Feldan's statement.  Under these 
circumstances, the Board has no choice but to remand this 
matter to the RO for consideration of the claim in light of 
the additional evidence received, in the first instance, and 
for issuance of a supplemental SOC (SSOC) reflecting such 
consideration.  See 38 C.F.R. §§ 19.31, 19.37(b) (2004).  

The Board also notes that additional evidentiary 
development-specifically, a medical examination-is 
warranted in connection with the claim for an initial 
compensable evaluation for residual scar of the right hand.  

In May 2002, the veteran filed a claim for service connection 
for a "painful, tender" residual scar of the right hand.  
In the February 2002 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
residual scar of the right hand, as secondary to service-
connected healed fractures of the second and third digits of 
the right hand.  The noncompensable rating was based on a 
January 2003 VA examination report in which the examiner did 
not comment on the veteran's residual scar of the right hand.  
During a subsequent April 2004 VA examination, the examiner 
again failed to comment on the veteran's service-connected 
residual scar of the right hand.  Given the veteran's 
complaints, that his scar is tender and painful, and the lack 
of any clinical findings regarding the residual scar of the 
right hand, the Board finds that further medical examination 
is necessary to assess the veteran's residual scar of the 
right hand.  See 38 U.S.C.A. § 5103A(d) (West 2002).  

The Board also notes that in light of the need for an 
examination of the veteran's right hand scar, further opinion 
regarding the veteran's service-connected healed fractures of 
the second and third digits of the right hand should also be 
obtained.  In this regard, the Board notes that diagnostic 
studies of the cervical spine have revealed multi-level 
degenerative disc disease and mild cord compression.  The 
veteran is noted to have chronic polyradiculopathy of the 
right and left upper extremities and has complained of 
numbness in his fingertips.  Given the veteran's complaints 
of pain and weakness in his right hand (as well as his left 
hand), the examiner evaluating the veteran's right hand scar 
should also offer an opinion as to whether the veteran's 
service-connected healed fractures of the second and third 
digits of the right hand-versus any other diagnosed 
disability(ies)-result in pain, weakness, or numbness of the 
right hand.  

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of any examination requested pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the claims for an initial compensable 
evaluation for residual scar of the right hand, and the claim 
for a rating greater than 20 percent for healed fractures of 
the second and third digits of the right hand on appeal.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, 
failure to report to the scheduled examination, without good 
cause, may result in a denial of the claims for higher 
initial evaluations, and will result in a denial of the 
increased rating claim.  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examinations, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claims for an 
initial, compensable rating for residual scar of the right 
hand, and for a rating greater than 20 percent for healed 
fractures of the second and third digits of the right hand.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO should also request that the veteran 
provide all pertinent evidence in his possession (not 
previously requested).  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims for an initial 
compensable evaluation for residual scar of the right hand, 
and for a rating greater than 20 percent for healed fractures 
of the second and third digits of the right hand, on appeal.  

As regards the remaining two claims listed on the title 
page-for service connection for tinnitus, and for an 
initial, compensable rating for bilateral hearing loss-the 
Board's review of the record reveals that jurisdictional 
matters are raised in connection with each claim.

It is unclear whether, in the December 2004 statement, the 
veteran's representative merely listed the claim for service 
connection for tinnitus as among those on appeal in error.  
However, to the extent that the representative may have 
identified that claim as a matter in contention, the Board 
finds that there is a question as to whether a substantive 
appeal was timely filed.  

Pursuant to applicable law and regulations, an appeal 
consists of a timely filed NOD in writing and, after an SOC 
has been furnished, a timely filed substantive appeal; the 
NOD and the appeal must be filed with the agency of original 
jurisdiction (AOJ), which rendered the decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2004).  Proper 
completion and filing of a substantive appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202 (2004).  A substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.302(b) (2004).  Rules for computing the time 
limits are set forth at 38 C.F.R. § 20.305 (2004).

In this case, the RO notified the veteran of the denial of 
his claim for service connection for tinnitus, inter alia, in 
a letter dated March 5, 2003.  The veteran filed an NOD on 
June 8, 2003, and an SOC was issued on September 30, 2003.  
The veteran filed a substantive appeal (via a VA Form 9) on 
November 17, 2003, with respect to other issues; however, he 
did not list in the VA Form 9 the issue for service 
connection for tinnitus, nor did he present argument on that 
issue.  The next document from either the veteran or his 
representative that referred to that issue was the 
representative's December 2004 statement, noted above.  In 
light of the above authority, such document would appear to 
be outside of the applicable time period for perfecting an 
appeal as to that issue.

To avoid any prejudice to the veteran, the Board finds that, 
on remand, the RO should address the question of whether a 
timely substantive appeal was filed, in the first instance, 
with notice to the veteran and his representative, and an 
appropriate time period for response.  See Marsh v. West, 11 
Vet. App. 468 (1998); VAOPGCPREC 9-99, 64 Fed. Reg. 52376 
(1999).  

As regards the claim for a higher rating for bilateral 
hearing loss, the Board notes, as in the Introduction above, 
that the veteran has disagreed with the initial 
noncompensable evaluation assigned for that disability.  By 
filing the notice of disagreement, the veteran has initiated 
appellate review of this claim.  The next step in the 
appellate process is for the RO to issue to the veteran a 
statement of the case summarizing the evidence relevant to 
this issue, the applicable legal authority, and the reasons 
that the RO relied upon in making its determination.  See 38 
C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, the aforementioned claim must be remanded to 
the RO for the issuance of an SOC.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2004).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should issue to the veteran 
and his representative an SOC addressing 
the claim for an initial compensable 
evaluation for bilateral hearing loss.  
Along with the SOC, the RO must furnish 
to the veteran and his representative a 
VA Form 9, and afford them the applicable 
time period for perfecting an appeal as 
to this pertinent issue.  The veteran and 
his representative are hereby reminded 
that appellate consideration of this 
claim may be obtained only if a timely 
appeal is perfected.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence not currently of 
record (particularly, pertinent medical 
records from the veteran's primary care 
physician, Dr. Paul Feldan) that pertains 
to the veteran's claims for an initial 
compensable rating for residual scar of 
the right hand, as well as a rating 
greater than 20 percent for healed 
fractures of the second and third digits 
of the right hand.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession with 
respect to the claims, and explain the 
type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo 
appropriate VA examination for evaluation 
of his service-connected residual scar of 
the right hand and his service-connected 
healed fractures of the second and third 
digits of the right hand.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and a report of the examination 
should include discussion of the 
veteran's documented medical history and 
assertions.  All tests and studies deemed 
necessary should be accomplished (with 
all findings made available to the 
primary examiner prior to the completion 
of his or her report), and all clinical 
findings should be reported in detail.  

Specifically, the examiner should 
indicate whether the residual scar of the 
right hand is painful and/or tender, 
deep, superficial (not associated with 
underlying soft tissue damage), unstable 
(frequent loss of covering of skin over 
scar), ulcerated, or results in limited 
motion.  Furthermore, the examiner should 
identify the area of the scar in square 
inches or square centimeters.  

The examiner should also identify and 
assess the severity of any pain, 
weakness, or numbness of the veteran's 
right hand due to his service-connected 
healed fractures of the second and third 
digits of the right hand (versus any 
other diagnosed disability(ies)).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for conclusions 
reached (to include, as appropriate, 
citation to specific evidence of record), 
in a typewritten report.   

5.  If the veteran fails to report for 
the scheduled examination, the RO should 
obtain and associate with the claims file 
(a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent 
VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for an 
initial, compensable rating for residual 
scar of the right hand and for rating 
greater than 20 percent for healed 
fractures of the second and third digits 
of the right hand, in light of all 
pertinent evidence (to include Dr. 
Feldan's February 2005 statement 
submitted to the Board in March 2005) and 
legal authority.  If the veteran fails to 
report to the examination scheduled in 
connection with these claims, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655, as appropriate.  

The RO should also adjudicate the claim 
for service connection for tinnitus, to 
specifically include the question of 
whether a timely substantive appeal as to 
that issue has been received, in 
accordance with the provisions of 38 
U.S.C.A. § 7105(d)(3) (West 2002) and 38 
C.F.R. § 20. 302(c) (2004), and all other 
pertinent legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to additional legal authority considered 
and all applicable rating criteria as 
well as clear reasons and bases for all 
determinations, and afford the veteran 
and his representative an appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




